Name: Commission Regulation (EEC) No 3718/91 of 18 December 1991 laying down definitive measures on the issuing of STM licences for trade with Portugal in beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product;  Europe
 Date Published: nan

 No L 351 /2520 . 12. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3718/91 of 18 December 1991 laying down definitive measures on the issuing of STM licences for trade with Portugal in beef and veal adopted ; whereas, in view of the increase already decided, a further increase in the indicative ceiling cannot be contemplated ; Whereas, by way of application of the definitive measures referred to in Article 252 (1 ) of the Act of Accession, in order to prevent any disturbance on the Portuguese market, the issuing of STM licences should be suspended definitively ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3815/90 0 sets the indicative ceiling for imports into Portugal of certain beef and veal products for 1991 ; whereas these ceilings have been raised by Commission Regulation (EEC) No 3508/91 (4) ; Whereas applications for STM licences lodged in the week 4 to 8 November 1991 for live animals and fresh or chilled beef and veal, and in the week 25 November to 1 December 1991 for frozen beef and veal are for quanti ­ ties far higher than those fixed by Regulation (EEC) No 3508/91 ; Whereas the Commission accordingly adopted by an emergency procedure appropriate interim protective measures by Regulations (EEC) No 3325/91 (*) and (EEC) No 3556/91 (6) ; whereas definitive measures must be HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences for the beef and veal products referred to in Regulation (EEC) No 3815/90 is hereby suspended. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p . 7. 0 OJ No L 366, 29. 12. 1990, p . 30. (&lt;) OJ No L 333, 4. 12. 1991 , p . 5. 0 OJ No L 314, 15. 11 . 1991 , p . 15. Ã  OJ No L 336, 7. 12. 1991 , p. 21 .